[Cite as State v. Batiste, 2021-Ohio-4014.]


                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 110294
                 v.                                 :

TAIWAN BATISTE,                                     :

                 Defendant-Appellant.               :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 10, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-636866-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Alaina Hagans, Assistant Prosecuting
                 Attorney, for appellee.

                 Allison S. Breneman, for appellant.

MARY J. BOYLE, A.J.:

                   Defendant-appellant, Taiwan Batiste, appeals his sentence. He raises

one assignment of error for our review:

        The trial court abused its discretion by imposing a maximum prison
        sentence contrary to R.C. 2929.14 and the purposes and principles of
        felony sentencing guidelines.
                  Finding no merit to the assignment of error, we affirm the trial court’s

judgment.

I.     Procedural History and Factual Background

                  This is the second time that Batiste has appealed his sentence. As we

explained in State v. Batiste, 2020-Ohio-3673, 154 N.E.3d 1220, ¶ 3 (8th Dist.), the

underlying charges stem from January 2018. Batiste first broke into and stole

property from a vehicle parked near the Beachland Ballroom and Tavern in

Cleveland. Id. He then approached two females who were walking to their vehicle

after attending an event at Beachland. Id. He approached them from behind while

wearing a ski mask and dark clothing. Id. He told them, “‘[d]on’t look back or I’ll

shoot.’” Id. He took from them a purse, a cell phone, and a backpack. Id. He

threatened the victims by telling them, “I have a gun. I’m going to shoot you. Don’t

turn around.” Id. The victims told law enforcement that he fled in a dark-colored

vehicle. Id. Forty minutes later, law enforcement located Batiste in a vehicle

matching the description, and a purse belonging to one of the victims was on the

front seat. Id. at ¶ 4. They searched Batiste and found one of the victim’s driver’s

license and debit card. Id.

                  Batiste pleaded guilty to an amended indictment of two counts of

robbery in violation of R.C. 2911.02(A)(1), second-degree felonies, one with a one-

year    firearm     specification;   two   counts    of   abduction    in   violation   of

R.C. 2905.02(A)(2), third-degree felonies; and two counts of theft in violation of

R.C. 2913.02(A)(1), fifth-degree felonies. The trial court sentenced Batiste to a
cumulative prison term of 24 years. This court found that the record did not support

the trial court’s imposition of consecutive sentences, vacated the sentences, and

remanded for resentencing. Id. at ¶ 27.

               On remand, the trial court held a resentencing hearing. One of the

victims spoke to share how Batiste’s crime has affected her life. She explained that

she did not speak at Batiste’s original sentencing because she “was really scared,”

and that “it took a lot” for her to decide to speak at the resentencing hearing. The

victim said that she and the other victim, her friend, had attended an event at

Beachland and were walking from the venue to their car. She explained that Batiste

and “a man in an SUV” were “waiting on a side street” and “ambushed” her and her

friend as they turned around a corner. She said that Batiste “took everything” that

they had and left “thinking that they had stranded” the victims. She explained that

“luckily,” her friend had her car key on a lanyard around her neck that Batiste did

not see, so they were able to drive to a gas station to call the police. She stated that

the police found their belongings by tracking their phones. She explained that

Batiste and the other male used her credit card “at a wing place” and then withdrew

$200 in cash from Walgreens. She said she was not able to pay rent until she “was

able to get that money back.”

               The victim explained that she and her friend think about the crime

“all the time” and that it has affected them “a lot.” She said that she “can’t leave the

house without thinking about it.” She stated that she did not “want anybody else to
have to carry this around and be scared to leave their house,” to “go and do things,”

and to walk to their car.

               The trial court sentenced Batiste to a total sentence of nine years in

prison and a total fine of $1,500: for the first count of robbery, $250 and eight years,

plus one year for the firearm specification; for the second count of robbery, $250

and eight years; for each count of abduction, $250 and three years; and for each

count of theft, $250 and one year. The trial court ordered the sentences to run

concurrently. The trial court stated that Batiste will be subject to three years of

mandatory postrelease control and explained the consequences if he were to violate

the terms of postrelease control.

               Batiste timely appealed.

II. Law and Analysis

               In his sole assignment of error, Batiste argues that the trial court

abused its discretion when it imposed the maximum prison sentence. He maintains

that there is “no basis” for the maximum sentence because he had no previous felony

convictions as an adult, he took responsibility for his conduct, he did not injure

anyone, and “a gun was not found and allegedly not used.” He contends that his

sentence is therefore excessive and disproportionate to his crime.

               “An appellate court must conduct a meaningful review of the trial

court’s sentencing decision.” State v. McHugh, 8th Dist. Cuyahoga No. 108372,

2020-Ohio-1024, ¶ 11. For felony sentences, an “appellate court’s standard for

review   is   not   whether    the   sentencing     court   abused    its   discretion.”
R.C. 2953.08(G)(2). Instead, R.C. 2953.08(G)(2) provides that appellate courts

“may increase, reduce, or otherwise modify a sentence * * * or may vacate the

sentence and remand the matter to the sentencing court for resentencing” if the

reviewing court “clearly and convincingly” finds that (a) “the record does not

support the sentencing court’s findings” under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or R.C. 2929.20(I) — statutory provisions that are not at

issue here — or that (b) “the sentence is otherwise contrary to law.”

              “In Ohio, sentences are presumed to run concurrent to one another

unless the trial court makes the required findings under R.C. 2929.14(C)(4).” State

v. Gohagan, 8th Dist. Cuyahoga No. 107948, 2019-Ohio-4070, ¶ 28.

              When sentencing a defendant, the court must consider the purposes

and principles of felony sentencing set forth in R.C. 2929.11 and the seriousness and

recidivism factors in R.C. 2929.12. State v. Hodges, 8th Dist. Cuyahoga No. 99511,

2013-Ohio-5025, ¶ 7.     Batiste challenges the trial court’s findings under both

R.C. 2929.11 and 2929.12.

              R.C. 2929.11(A) states that when sentencing an offender for a felony,

the trial court shall be guided by the overriding purposes of felony sentencing, which

are (1) “to protect the public from future crime by the offender and others,” (2) “to

punish the offender,” and (3) “to promote the effective rehabilitation of the offender

using the minimum sanctions that the court determines accomplish those purposes

without imposing an unnecessary burden on state or local government resources.”

To achieve these purposes, “the sentencing court shall consider the need for
incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the

public, or both.” Id.

               R.C. 2929.11(B) requires trial courts to impose sentences that “shall

be reasonably calculated to achieve the three overriding purposes of felony

sentencing[.]” The sentences must also be “commensurate with and not demeaning

to the seriousness of the offender’s conduct and its impact upon the victim” and be

“consistent with sentences imposed for similar crimes committed by similar

offenders.”

               R.C. 2929.12 sets forth a nonexhaustive list of factors that the court

must consider in relation to the seriousness of the underlying crime and likelihood

of recidivism, including “(1) the physical, psychological, and economic harm

suffered by the victim, (2) the defendant’s prior criminal record, (3) whether the

defendant shows any remorse, and (4) any other relevant factors.”              State v.

Kronenberg, 8th Dist. Cuyahoga No. 101403, 2015-Ohio-1020, ¶ 26, citing

R.C. 2929.12(B) and (D). The trial court must also consider factors tending to show

that the “offender’s conduct is less serious than conduct normally constituting the

offense.” R.C. 2929.12(C).

               Trial courts do not need to make factual findings on the record

pursuant to R.C. 2929.11 or 2929.12 before imposing a sentence within the statutory

range of an offense, as long as the trial court “considers” the statutory factors. State

v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, paragraphs one and
two of the syllabus; McHugh, 8th Dist. Cuyahoga No. 108372, 2020-Ohio-1024, at

¶ 17; State v. Cooke, 8th Dist. Cuyahoga No. 108824, 2020-Ohio-2725, ¶ 55-60.

“Consideration of the factors is presumed unless the defendant affirmatively shows

otherwise.” State v. Seith, 8th Dist. Cuyahoga No. 104510, 2016-Ohio-8302, ¶ 12.

“This court has consistently recognized that a trial court’s statement in the journal

entry that it considered the required statutory factors, without more, is sufficient to

fulfill its obligations under the sentencing statutes.” Kronenberg at ¶ 27.

               Here, the trial court sentenced Batiste to eight years for each of the

two counts of robbery, second-degree felonies; three years for each of the two counts

of abduction, third-degree felonies; and one year for each of the two counts of theft,

fifth-degree felonies.    These sentences were within the statutory ranges.

R.C. 2929.14(A). The trial court’s resentencing judgment entry also states that the

court “considered all required factors of the law” and that “prison is consistent with

the purpose of R.C. 2929.11.”

               Batiste argues that there is no basis in the record to support his

sentence, and he highlights facts in the record to maintain that his sentence is

contrary to R.C. 2929.11 and 2929.12. We cannot reach the merits of this argument.

See State v. Evans, 8th Dist. Cuyahoga No. 110253, 2021-Ohio-3679, ¶ 15; State v.

Levinson, 8th Dist. Cuyahoga No. 110281, 2021-Ohio-3601, ¶ 21. But even if we

could, we would find no error. While wearing a ski mask and announcing that he

had a gun, Batiste “ambushed” two females, took all their belongings, threatened to

shoot them, meant to leave them stranded, and spent their money. Batiste argues
that he did not actually have a gun, but the victims did not know that, and he

threatened to shoot them if they turned around. Even though he did not physically

injure the victims, he caused them extreme psychological harm. One of the victims

explained that she and the other victim think about the crime “all the time” and that

they are afraid to leave their homes. We clearly and convincingly find that the record

supports the sentence that the trial court imposed.

              Accordingly, we overrule Batiste’s sole assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

MICHELLE J. SHEEHAN, J., and
EILEEN T. GALLAGHER, J., CONCUR